Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 12-13, 15 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shin et al. (US Patent No. 10997881 B2 and Shin hereinafter)
Regarding Claim 1, Shin discloses (figs. 1-3) a display device comprising: a display panel comprising a display area (DA) and a non-display area (NDA) adjacent to the display area; and a driving circuit (driver IC disposed in the non-display area, fig.3) disposed on the non-display area, the driving circuit comprising: a plurality of bumps (CN and PP) disposed in a plurality of rows; and a first alignment mark bump (RL1) disposed at an end of at least one of the plurality of rows.  

Regarding Claim 9, Shin discloses (figs. 1-3)  the display device of claim 1, wherein the display panel comprises: a plurality of pads (CN) corresponding to the plurality of bumps; and a panel alignment mark bump (TP1-TP2) corresponding to the first alignment mark bump.  

Regarding Claim 12, Shin discloses (figs. 1-3)  the display device of claim 1, wherein the display panel comprises a first non-folding area, a folding area, and a second non- folding area, and the folding area folds with respect to a folding axis (substrate 110 can be foldable with an axis).  

Regarding Claim 13, Shin discloses (figs. 1-3)  the display device of claim 1, wherein the driving circuit further comprises a driving chip (driver IC) in which the plurality of bumps and the first alignment mark bump are disposed, and the first alignment mark bump is disposed adjacent to an end of the driving chip (shows in fig.2)3 .  

Regarding Claim 15, Shin discloses (figs. 1-3)  the display device of claim 1, wherein the plurality of bumps and the first alignment mark bump comprise a same material (conductive having polymer, col 19, lines 60-67)).  

Regarding Claim 19, Shin discloses (figs. 1-3) a display device comprising: a display panel comprising a display area (DA) and a non-display area (NDA) adjacent to the display area; and a driving circuit disposed on the non-display area (driver IC disposed in the non-display area, fig.3), the driving circuit comprising: a plurality of first bumps (CN) disposed in a first row; a plurality of second bumps (PP) disposed in a second row; and an alignment mark bump (RL1) disposed at an end of at least one of the first row or the second row.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al in view of Kim et al (US Pub No. 2017/0346041 A1 and Kim-1 hereinafter)
Regarding Claim 10, Shin discloses (figs. 1-3) the display device of claim 1. Shin does not explicitly disclose wherein a thickness of the first alignment mark bump is in a range of about 8 µm to about 10 µm. However, Kim-1 teaches (fig.6) wherein a thickness of the first alignment mark bump (195) is in a range of about 8 µm to about 10 µm ([0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  the first alignment mark bump that ranges of about 8 µm to about 10 µm of Kim-1 to device of Shin in order to prevent moisture permeation into the driver circuit and thereby improving reliability of the flexible display device. 



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al in view of Kim et al (US Patent No. 10304776 B2 and Kim-2 hereinafter)
Regarding Claim 14, Shin discloses (figs. 1-3)  the display device of claim 1. Shin does not explicitly disclose an anisotropic conductive film disposed between the driving circuit and the display panel. However, Kim-2 teaches (figs. 1-5) an anisotropic conductive film (700) disposed between the driving circuit (600) and the display panel (300). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  an anisotropic conductive film of Kim-2 to device of Shin in order to provide a conductive film to flow current to be insulated in a width direction or a lengthwise direction.
 
Allowable Subject Matter
Claims 2-8, 11, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the cited prior art fails to disclose wherein the plurality of bumps comprises a plurality of first bumps disposed in a first row among the plurality of rows, the first row being adjacent to the display area, and the first alignment mark bump is disposed in the first row. Claims 3-8 are objected being depend on claim 2.
Regarding claim 11, the cited prior art fails to disclose wherein the driving circuit further comprises an alignment inspection mark bump that overlaps the first alignment mark bump in a column direction, and the alignment inspection mark bump has a thickness substantially same as a thickness of the first alignment mark bump.
Regarding claim 16, the cited prior art fails to disclose wherein the driving circuit further comprises a corner bump disposed at each of corners of the driving circuit, and the corner bump has a thickness substantially same as a thickness of the first alignment mark bump.
Regarding claim 17, the cited prior art fails to disclose wherein the driving circuit has long sides extending in a direction parallel to the direction of the plurality of rows and short sides extending in a direction intersecting the direction of the plurality of rows, the driving circuit further comprises a long side bump disposed adjacent to at least one of the long sides of the driving circuit, and the long side bump has a thickness substantially same as a thickness of the first alignment mark bump. Claim 18 is objected being depend on claim 17.
Regarding claim 20, the cited prior art fails to disclose wherein the plurality of first bumps, the plurality of second bumps, and the alignment mark bump have a substantially same thickness.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841